                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                             No. 7:19-CR-194-D-2

UNITED STATES OF AMERICA

      V.                                           ORDER TO SEAL
                                              [DOCKET ENTRY NUMBER 118]
DIONA RICH,

              Defendant::,

     Upon Motion of the Defendant,      it is hereby ORDERED that Docket

Entry Number 118 be    sealed until such time as       the Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, t h e ~ day of     ~t\.~@i=---t~t~'----'   2021.




                                                 JAMES C. DEVER III
                                           United States District Judge




      Case 7:19-cr-00194-D Document 120 Filed 04/27/21 Page 1 of 1
